Citation Nr: 0527208	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
carpal tunnel syndrome, rated 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, rated noncompensably (zero percent) disabling.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active military duty from November 1983 
to September 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in pertinent part granting service 
connection for right carpal tunnel syndrome and assigning a 
noncompensable evaluation, and granting service for bilateral 
hearing loss and assigning a noncompensable evaluation.  In 
the course of appeal the veteran changed his residence to 
Vermont, and the claims folder was accordingly transferred to 
the White River Junction, Vermont RO.  The RO by a March 2005 
rating action granted a higher initial evaluation of 10 
percent disabling for right carpal tunnel syndrome.  

In his November 2003 disagreement with the appealed rating 
action, the veteran also disagreed with the initial rating 
assigned for hiatal hernia.  However, by a March 2004 rating 
action the RO granted a 10 percent initial evaluation for 
that disorder, and the veteran by a signed March 2004 
submission expressed satisfaction with that rating.  The 
veteran accordingly did not perfect an appeal of that issue, 
and hence it is not before the Board.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004).

The veteran in January 2005 submitted a claim for an 
increased evaluation for service-connected cervical spine 
disorder.  The RO addressed that claim by a March 2005 rating 
action and an increased 30 percent rating was assigned.  
Thereafter, the RO also erroneously addressed that claim in a 
supplemental statement of the case issued in May 2005, 
despite the veteran's not having expressed disagreement with 
the March 2005 rating action.  It was indicated in the cover 
letter that he had submitted a substantive appeal as to all 
issues.  This was incorrect.  There has been no disagreement 
with the 30 percent rating.  The RO is accordingly directed 
to instruct the veteran that he has not initiated an appeal 
from the March 2005 rating action as to that cervical spine 
disorder increased rating issue, and to inform him of the 
requirements for such an appeal and the associated time 
limits for filing a notice of disagreement and substantive 
appeal, if he desires an appeal.  Obviously, time limits 
would run from the date of the letter properly notifying him 
of the date of the action.

The issue of entitlement to a higher initial evaluation for 
right carpal tunnel syndrome is addressed in the REMAND 
portion of the decision, below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify appellant of any action needed on that matter.


FINDINGS OF FACT

For the entire appeal period, beginning October 1, 2003, the 
veteran has either Level I or Level II auditory acuity in the 
left ear, and Level I auditory acuity in the right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2004).  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  

VCAA notice and assistance requirements have been satisfied 
in this case with regard to the claim for a higher initial 
evaluation for bilateral hearing loss.  

The veteran was afforded a VCAA notice letter in July 2003 
which addressed the question of entitlement to service 
connection for bilateral hearing loss.  While the claim now 
before the Board relates to the rating to be assigned, that 
is downstream of the service connection issue, in the sense 
that the appeal arises from the October 2003 rating action 
which granted service connection and assigned an initial 
rating for bilateral hearing loss.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that a 
VCAA notice is not required for such downstream issues, in 
cases where notice was afforded for the originating issue of 
service connection, and that a United States Court of Appeals 
for Veterans Claims (Court) decision suggesting otherwise was 
not binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(2004).  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104 (West 2002).  

In this case, VCAA notice and development assistance letters 
were also afforded the veteran in October 2004 and December 
2004, in furtherance of his claim for a higher initial 
evaluation for bilateral hearing loss.  The veteran was also 
afforded VA audiology examinations in April 2003 and February 
2005, to assess his hearing loss disability.  

The RO afforded the veteran notice of development undertaken 
and pertinent findings, with associated notice of reasons why 
compensable evaluation for bilateral hearing loss is not 
warranted, by the October 2003 rating action, a March 2004 
statement of the case, and July 2004 and May 2005 
supplemental statements of the case.  

The veteran has been afforded ample opportunity to address 
his hearing loss rating claim, including by testimony at 
hearings on appeal.  He submitted multiple statements, and 
declined the opportunity of a hearing by a VA Form 9 
submitted in March 2004.  The veteran instead elected to have 
a Decision Review Officer  (DRO) informal hearing conference 
and DRO review of his claim prior to Board adjudication.  A 
DRO reviewed his claim for the March 2004 statement of the 
case.  A DRO informal conference was conducted in January 
2005, as documented by a an informal conference report within 
the claims folder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue of entitlement to a higher 
initial evaluation for bilateral hearing loss.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here initial VCAA notice was provided in July 2003, prior to 
the appealed rating action in October 2003.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Rating Review

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).
 
Service connection is currently in effect for bilateral 
hearing loss, and that is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under 
38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.  

The law provides, however, that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

At a pre-service-discharge VA authorized audiological 
evaluation in April 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
Left
N/A
30
25
30
35
31
Right
N/A
30
30
35
50
36

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear and 96 percent in the right ear.  The 
examiner noted that the veteran had mild sensorineural 
hearing loss and excellent word discrimination.  

Upon VA authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
Left
N/A
35
40
45
50
43
Right
N/A
30
30
35
50
36

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and 96 percent in the right ear.  The 
veteran complained primarily of tinnitus.  He reported that 
while he had hearing aids, he did not use them regularly 
because they made his hearing too sharp.  The examiner 
assessed a 15 to 20 decibel decrease in hearing in the lower 
frequencies compared to past audiological testing, and 
recommended that the veteran use hearing aids.  

The audiometric findings on these two examinations are 
sufficiently consistent with each other and findings within 
service medical records to be considered reliable for rating 
purposes.  

Application of the rating tables to the above audiometric 
readings results in level II auditory acuity in the left ear 
and level I auditory acuity in the right ear from the April 
2003 figures, and level I auditory acuity in each ear from 
the February 2005 figures.  Using the results from either the 
April 2003 figures or the February 2005 figures, use of 
appropriate tables results in assignment of a noncompensable 
disability rating for his bilateral hearing loss.  38 C.F.R. 
§  4.85, Diagnostic Code 6100.

While the veteran has complained that he has difficulty 
hearing at times, the Board is not at liberty to provide a 
higher schedular rating where one is not warranted by the 
hearing examination.  Pure tone detection and speech 
recognition as demonstrated on authorized VA audiology 
examinations show the absence of a compensable hearing loss.  

The preponderance of the evidence is against the claim for a 
compensable rating, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
percentage rating assigned by virtue of this decision 
reflects the most disabling the rated disorder has been for 
the entire appeal period, beginning effective October 1, 
2003.  Thus, the Board concludes that staged ratings for the 
rated disorder are not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss is denied.  


REMAND

As noted in the Board decision above, under 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA has 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004).  This body of laws is collectively known as the 
Veterans Claims Assistance Act (VCAA).

VCAA notice was afforded the veteran in July 2003 with regard 
to his initial claim for service connection for right carpal 
tunnel syndrome, and by the appeal of the October 2003 rating 
action granting service connection, the veteran has appealed 
the downstream issue of entitlement to a higher initial 
evaluation for that disorder than the 10 percent rating 
assigned.  In December 2004 the RO provided the veteran with 
a VCAA letter expressly addressing this downstream issue.  As 
addressed in the Board decision, above, VCAA notice regarding 
such downstream issues is not required.  VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (2004).  What is required is appropriate 
assistance in development of the veteran's claim.  

In a statement accompanying his March 2004 VA 9, the veteran 
expressly informed VA that he was receiving therapy for his 
right carpal tunnel syndrome at Quality Living, Inc., in 
Bellevue, Nebraska.  Early records from this clinic are on 
file, but apparently not all records have been requested.  
While the veteran is no longer living in Nebraska, an attempt 
must still be made to obtain that contemporaneous medical 
treatment evidence, in furtherance of his claim, pursuant to 
the VCAA.  There is no indication in the record that the RO 
specifically requested from the veteran either copies of 
those treatment records or authorization to obtain those 
treatment records, or otherwise made any attempt to obtain 
those records.  Thus, remand is required for such efforts, in 
furtherance of the veteran's claim.  

The case is remanded for the following:

1.  The veteran should be asked to 
inform of any additional examination 
or treatment received for his right 
carpal tunnel syndrome. With the 
veteran's appropriate authorization 
and assistance, the RO should attempt 
to obtain all not-yet-obtained VA and 
private treatment records associated 
with his right carpal tunnel 
syndrome, to include all treatment at 
Quality Living, Inc., in Bellevue, 
Nebraska.  All records and responses 
received should be associated with 
the claims folder.  

2.  Thereafter, and following any 
additional necessary development (to 
include an additional VA peripheral 
nerves examination if deemed 
necessary), the remanded claim must 
be appropriately readjudicated.  
Staged ratings should be considered, 
pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the 
determination remains to any extent 
adverse to the veteran, he must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded 
the applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


